of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date uil conex-116718-09 the honorable john cornyn united_states senator occidental tower lbj freeway suite dallas tx attention ------------------------ dear senator cornyn i am responding to your inquiry dated date on behalf of your constituent ---- ---------------- --------------wrote about increasing the first tier threshold_amount for taxing social_security_benefits income_tax treatment of social_security_benefits the income_tax treatment of social_security_benefits is governed by sec_86 of the internal_revenue_code the code prior to social_security_benefits were not taxed in the congress taxed up to percent of social_security_benefits for taxpayers whose modified_adjusted_gross_income plu sec_50 percent of social_security_benefits exceeded dollar_figure for an individual or dollar_figure for a married couple filing a joint tax_return the omnibus budget reconciliation bill introduced the two tier_system sometimes referred to as a graduated system for the calculation of taxable social_security_benefits this bill taxed up to percent of social_security_benefits for taxpayers whose modified_adjusted_gross_income plu sec_50 percent of social_security_benefits exceeded dollar_figure for an individual or dollar_figure for a married couple filing a joint tax_return accordingly the taxable_portion of social_security_benefits depends on the benefit amount the amount of other income and the filing_status conex-116718-09 calculation of taxable_portion of social_security_benefits taxpayers must include a portion of the social_security_benefits they receive in gross_income and these benefits are taxable if the recipient's provisional income exceeds certain threshold levels sec_86 of the code the term provisional income describes the sum of modified_adjusted_gross_income and one-half of the social_security_benefits reported to the taxpayer on form ssa-1099 the code does not define the term provisional income but the legislative_history of sec_86 refers to the term see h_rep_no 103d cong 1st sess 1993_3_cb_167 to determine the amount of taxable social_security_benefits the taxpayers must first determine their adjusted_gross_income generally the lower a person's adjusted_gross_income and thus their provisional income the lower the portion of social_security_benefits if any that will be taxed for this purpose adjusted_gross_income does not include any of the social_security_benefits reported on form ssa-1099 second taxpayers must calculate their modified_adjusted_gross_income by adding the items below to their adjusted_gross_income o exclusions for income on savings bonds used to pay higher education expenses under sec_135 o exclusions for amounts paid under an adoption_assistance_program of the employer under sec_137 o deductions for interest on qualified educational loans under section o exclusions applicable to citizens or residents of the united_states living aboard under sec_911 o exclusions for income from sources within possessions of the united_states under sec_931 o exclusions for income from sources within puerto rico under sec_933 o tax-exempt_interest the taxpayer received or accrued during the taxable_year third taxpayers must add percent of their social_security_benefits to the modified_adjusted_gross_income to determine provisional income if the provisional income exceeds dollar_figure for single_taxpayer and dollar_figure for a married couple filing a joint tax_return up to percent of the social_security_benefit may be taxable if the provisional income exceeds dollar_figure for single_taxpayer or dollar_figure for married couple filing a joint tax_return taxpayers filing jointly up to percent of the social_security_benefits may be taxable the taxable_amount depends on how much the provisional income exceeds the thresholds a detailed explanation of the taxation of social_security_benefits is available in the enclosed publication social_security and equivalent railroad retirement benefits conex-116718-09 the publication contains worksheets for calculating the taxable_portion of social_security_benefits threshold amounts under sec_86 of the code married taxpayers filing jointly with provisional income above dollar_figure first tier threshold but not above dollar_figure include up to percent of social_security_benefits in income married taxpayers filing jointly with provisional income above dollar_figure second tier threshold include up to percent of social_security_benefits in income the first tier threshold amounts were determined in when congress first enacted sec_86 the second tier threshold amounts were determined in when congress added subsection c to sec_86 sec_86 of the code does not include any basis or method for adjusting the threshold amounts accordingly the threshold amounts are statutory and the congress would need to enact legislation to change them i hope this information is helpful if you need further information please contact me or - ------------------- at -------------------- sincerely by janine cook chief employment_tax branch1 division counsel associate chief_counsel tax exempt government entities enclosure
